Preparations for the European Council meeting (24 June 2011) (continuation of debate)
The next item is the continuation of the debate on the Council and Commission statements on the preparations for the European Council meeting of 23-24 June 2011.
on behalf of the ALDE Group. - Mr President, first of all the key question of this debate today is what we can expect from this European Council on Thursday and on Friday. What I hope, and what my group is hoping - as, I think, are the majority in this Parliament - is that we can end this Summit with a more decisive, more comprehensive and bolder approach to the current crisis. Let us be honest, we do not have a global comprehensive approach to this current crisis. It is not on the table today either in the Council or in Parliament.
I would say to Martin Schulz that I also have some questions about rating agencies and the role they are playing in the current crisis, but let us try to find errors and the sources of the crisis within our own ranks, and maybe not outside the European Union and outside its institutions.
Let us be honest about another thing: the crisis is not over. Those who think that by giving some additional money to Greece this crisis will come to an end - as regards Greece and the euro - are wrong. This crisis is not over, and this crisis will continue if, first of all, we do not find a structural solution for Greece and, secondly, if we do not create a real, economic and political union in Europe. Such measures should end the crisis as regards the euro and Greece.
Again, is it possible to have one currency and 17 governments, 17 economic strategies and 17 bond markets - as we have today and is a situation which does not exist elsewhere in the world? It is only us in Europe who think that we can have one monetary union and 17 different policies, 17 different governments and 17 different bond markets.
It is not only us - the federalists in the European Parliament - who are saying that. Yesterday, Mr Lipsky, the current Managing Director of the International Monetary Fund (IMF), said that Europe should create one political and economic union to face this crisis. Yesterday it was Mr Geithner, the US Minister of Finance, who was saying 'maybe they can stop and talk with each other; let them create an economic and political union'. If they know on the other side of the Atlantic what we have to do, why do we not have the courage to take this enormous step forward to an economic and political union? That is the key question for the tomorrow's Council.
As regards my second point, we need to help Greece - and not only in a defensive way. We need a bold austerity programme, and that is currently what is being discussed with the Greek Government. Maybe there are plans to go further than what is on the table now. If so, we need a positive plan for it.
They cannot emerge from the crisis based only on austerity. They need to have growth and investment and we can deliver on that within the European Union. Let us, for example, give guarantees for private investment. Private investment no longer exists in Greece. Let us give them loans from the European Investment Bank. Why not use part of the privatisation programme not for fiscal consolidation but to create new investment and growth in Greece.
I now have a request for Mr Daul, and will therefore continue in French.
(FR) I am going to make my comment in French. Mr Daul's group comprises members of the Nea Dimokratia party. We need to be very clear on that. Moreover, if we want all the other countries to give money to Greece, we also need a political consensus to be reached in Greece. I believe that we can call on Mr Daul, who was right in what he said, to convince his political friends to reach this political consensus in order to deliver this policy for Greece.
(Applause)
That is what we need. I am well aware that it is an onerous task that we are setting you, Mr Daul, but I know that you are capable of rising to this challenge. It is true that a country in such a situation yearns for political unity, and it is not by playing petty political games, as is currently the case in Greece, that this situation will be resolved. I experienced this in Belgium for nine years, Mr Lange.
Mr President, let us be very honest. We need a bolder economic governance package than we have on the table today.
I want to ask President Barroso something directly: yesterday, the spokesman for the European Commission said at the press conference that there was no need for more reverse QMV in the governance package. I would ask you, Mr Barroso, to rectify this. I would ask that the Commission, together with the European Parliament, employ a more Communitarian method for the economic governance package.
(The speaker agreed to take a blue-card question under Rule 149(8))
(FR) Mr President, I would like to say the following to the Chair of the Group of the Alliance of Liberals and Democrats for Europe: I am sure that when he, with his liberal governments, manages to establish full solidarity for all the various countries, I and my group will have already beaten him to it where Greece is concerned, and I will remind him of that here in this Chamber.
(FR) Mr President, in most of the countries to which Mr Daul was referring, we are in a coalition with the Christian Democrats, so that certainly must have an impact. However, I do not think it appropriate, this afternoon before such an important Council meeting, to play the party political card by pitting one particular government against another. I urge you, Mr Daul, not to pit the liberals against the Group of the European People's Party (Christian Democrats) or against the socialists. What I was asking of you was to convince your friends from the Nea Dimokratia, a party of which, incidentally, many of the members are also our friends and have even, in some cases, moved over to my group, and which has only one aim: to unite the people of Greece so that they can emerge from the crisis they are going through. You can play a major role in this. I am counting on you.
(The speaker agreed to take two blue-card questions from Mr Koumoutsakos and Mr Ransdorf under Rule 149(8))
(EL) Mr President, I was delighted to hear Mr Verhofstadt say that everyone now realises that Greece's problem is a European problem. What does Greece have a duty to do? Greece has a duty to push ahead with major structural reforms and privatisations.
I should therefore like to advise Mr Verhofstadt, because he has obviously been misled, that on these two issues, which form the cornerstone of the reforms, Nea Dimokratia has not only agreed; it was Nea Dimokratia that made the proposals. These are Nea Dimokratia proposals, which the government has been unable to implement for 18 months now. That is the truth.
(CS) Mr President, I listened attentively to Mr Verhofstadt, the Chair of the Group of the Alliance of Liberals and Democrats for Europe, and I would like to ask him whether I am correct in thinking that his motto might be that Greece is everywhere, since Greece is not just a Member State of the European Union, but is actually a state of mind, and that Greece is therefore everywhere.
Mr President, it is obvious that if we do not resolve the Greek problem we will have huge problems in the whole euro zone. We already have problems in Portugal today; we already have problems in Ireland today. The difference in spreads today - between Portugal and Germany, between Ireland and Germany - is more than 800 basic points.
So what we are doing - with the solidarity that we needed from the beginning of this crisis but which was not there - is not only for Greece; it has to be for all Member States of the euro zone. It was because of this lack of solidarity that, in December 2009, we created a far bigger problem - the problem we are facing today.
on behalf of the ECR Group. - Mr President, it is very entertaining today in the House.
There are still, let me remind you, a lot of us who experienced Communism and who since then have made enormous and swift progress to prepare ourselves for membership of the European Union.
We were rightly made to prove ourselves, to prove that we met the Copenhagen criteria, to prove that we enjoyed fully-functioning market economies and so on and so forth, but unfortunately this level of scrutiny was not applied to some European countries when entering the euro zone. Why? Simply because it was constructed as a political and not as an economic project, and therefore the criteria were ignored; figures were changed to bring in countries that were not yet ready. That is the core of the problem, and now we are living out the consequences and we are at a turning point.
Believe me, despite the fact that most members of my group are from non-euro zone member countries, we do not want the euro to fail. At the same time, it cannot be defended at any cost.
We are surely on the final pages of the bail-out chapter. This European Council should send a clear signal that if a country's position is unsustainable within the euro zone then, unless it makes dramatic changes, the euro zone should not hesitate to raise the possibility of restructuring its debt or even - however cruel it might seem - of its leaving the club.
Mr Barroso, if you do not do that, then I will tell you what will happen next: your opponents - or rather the opponents of your successor - will not be nice, decent Eurosceptics like me, but really nasty anti-Europeans. And why? Because they will be elected by angry German taxpayers and by desperate French and Dutch private entrepreneurs fed up of paying other people's debts, and I know that neither you nor I want this to happen. So let us act accordingly.
In the same way, I would ask you to please stop using or misusing every crisis as an opportunity to pursue further the supra-nationalistic agenda towards something like fiscal union or tax union, because it leads us nowhere.
This is not a crisis of Europe. This is just a crisis of one wrong, outdated concept of European integration, and that is all.
on behalf of the Verts/ALE Group. - (DE) Mr President, Mrs Győri, ladies and gentlemen, I am amazed at how raucous the debate on the deepest crisis that the European Union has experienced for a long time has suddenly become. When we realise that we are currently defending Schengen, that we have been unable to defend the freedom of the press in Hungary during this Council Presidency, that we needed a long time even to begin to find a common European language with regard to Libya and Egypt, then it is no wonder that, in the face of the worsening situation in Greece, all we can say is that, although we now have many leaders in Europe, we have no leadership.
I believe that that is one of the major problems that has not been properly addressed. In this crisis that has lasted much longer than the Greek crisis, we are also in a situation where all of the solutions that the Council comes up with are coming too late and are too narrow in scope. The idea that the European Union can only continue in the way that we want it to and also provide a better life for all Europeans if we rescue Greece and stabilise the South is one that has not been communicated at all up to now, and I believe there is actually an institution responsible for this and that is the European Council. I would say that Parliament is not always a shining example, either. For example, Parliament refused to come together in good time prior to this historic Council meeting to adopt a resolution to address the problems relating precisely to this historic crisis. I found it very regrettable that even those Members on the left who sit here to my right were not able to gather themselves together in good time to make a statement on behalf of Parliament with regard to Greece.
I would like to take up the subject once again of what is wrong in Greece, because I think that Mr Daul has a responsibility towards Nea Dimokratia. However, with regard to justice, the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament also has a responsibility towards Mr Papandreou and his government. As pleased as I am that he received a vote of confidence yesterday, the Greek Government will also be involved in deciding on fair programmes in the crisis. The fact that this is so unfairly distributed, that the burden is only being borne by the lower sections of society, that no capital levy is being introduced in Greece and that tax evasion is also widespread in Greece is an unfair situation. The national solidarity that was mentioned must also result in the elite in Greece, who are after all even today still profiting from the crisis, also taking their share of the responsibility.
(Applause)
We stick by everything that we have already said on many occasions with regard to Greece. Longer timeframes, more favourable loans - we believe that there also needs to be a gentle, systematic and secure rescheduling of debt. I believe that it is an expression of the incompetence of the political leadership in the European Union that what we have recognised to be right, namely that private creditors must also share the burden, is not implemented because we are afraid of the credit rating agencies. Therefore, the issue that brought us into this crisis is still the dominating factor and so far there has been no political leadership to tackle this. I believe that this is the main issue that needs to be discussed during the European Council meeting in the next few days.
Mr Barroso, I wish you luck with your plan for fairer taxation as a way out of the crisis. I do not know whether you are still pursuing the financial transaction tax. We are still in favour of it. This Parliament has expressed its support for this many times. However, I also believe that tax evasion, unfair bonuses and all the factors that helped to cause the financial crash have not as yet been addressed. That is also your responsibility. Thank you for your attention.
on behalf of the GUE/NGL Group. - (DE) Mr President, if we look at Greece at the moment, we can also learn something. Austerity demands as well as the call to sell off the last of the state-owned silver will not rescue Greece. However, everything is just continuing as before. Before calling for commitments, yet more austerity measures and privatisations are being demanded. At the same time, the attempt is still being made, by means of the European semester, to push this bankruptcy experience as a model for the Member States.
The whole situation has gone so far that we are considering the establishment of a privatisation agency based on the German Treuhand model. Mr Lange, the German Treuhand agency did a number of positive things. However, it also brought about massive de-industrialisation and a squandering of state assets. The consequences can still be felt today. I do not wish to represent this arrogantly as the mistakes of others, however.
Billions in additional aid for Greece without a clear change of course are nothing more than a safety net for the banks. In this regard, we can also do without the voluntary participation of the private sector, so we are told. In that case, I would say that this is a political belly flop.
Things will just carry on as before. The only alternative in my view is a radical change in our financial and economic policy. However, we lack the courage to do this. The causes of the crisis are not being dealt with. That is where the problem lies. We lack the courage to bring about more democracy and transparency and to conduct less political activity behind closed doors. This puts the European idea at risk and allows narrow-minded nationalism to gain ground.
I would ask that clear signals be sent out from the summit, but the signal must not be 'let us carry on as before'.
on behalf of the EFD Group. - Mr President, every time I ask Mr Barroso what his Plan B is, he says there is no need for one.
Mr Barroso, every time I predict that another country is on the verge of a bail-out you say, 'no no, there is no problem'. Here we are, on the verge of the second Greek bail-out, and you say, 'there is no alternative'. We must continue down this route. We must ignore the fact that the Spanish bond market is telling us that they are going to be next. What a fine mess you have got us into. You have a 100% record for being wrong with every single prediction about the euro and you say today that this package will put Greece on the road to growth, but no it won't. It will put Greece on the road to a third bail-out, which we will be discussing in a just a few months' time.
I have to say I find it a truly sickening sight to see the country that actually invented democracy being bullied by you and the increasingly appalling International Monetary Fund and its people being told they have to accept this austerity package. They have to accept cutting their economy to a level that will put them in total economic depression. They are told there is no alternative to this; it is a form of sado-monetarism, and it is sending them crazy. They are on the streets and there is violence, and frankly this can only get worse. You have stripped them not just of money; you have stripped them of their democracy.
What good Europeans, really good Europeans, would do, is provide an alternative to help the Greeks re-establish their own currency, to allow them to devalue, to let them renegotiate their debts, because their debt-to-GDP ratio has passed the point of no return. Then, and only then, can real austerity packages work. Only then will the Greek people accept they have got to make these cuts. If we carry on down the current road, it is the path to social and economic disaster.
(The speaker agreed to take a blue-card question under Rule 149(8))
(EL) Mr President, I should like to ask Mr Farage if he knows how big the United Kingdom's foreign debt is and if he believes that the United Kingdom, as an island, could manage on its own.
Mr President, the United Kingdom went through this exactly twenty years ago. We were part of the exchange rate mechanism. We were trapped, trying to peg ourselves against the Deutschmark with interest rates that were double what they should have been.
It cost 1 million British people their jobs unnecessarily. Mercifully we crashed out of exchange rate mechanism, interest rates came down and we had a happy time during the 1990s.
You cannot fuse together different economies with different rates of growth and with different patterns of trade across the world. We learned our lesson. We did not join the euro, thank God. Those who did are, I am afraid, currently trapped inside an economic prison.
(NL) Mr President, last Tuesday Mr Barroso said that Greece can count on European support. 'Europe will deliver', he said.
What does Mr Barroso actually base this power upon? Is it not the case that financial aid for Greece is expressly prohibited under the Treaty of Lisbon? Is it not the case that national parliaments have to approve such aid individually? Is it not the case that they are also allowed to say 'no'?
The power of the Commission is expanding further and further. It is time we put a stop to that. The Commission sees itself as the governor of all European countries, as the ultimate decision-maker under the leadership of Mr Barroso. Mr Barroso was not elected democratically. No European citizen voted for this man. I have but one word for a government that rules without democracy, and that word is 'dictatorship'. A bureaucratic dictatorship that wants to subjugate the Greeks and that also wants to call the shots in the Netherlands. It is unacceptable that Mr Barroso should decide whether the Netherlands should grant aid. There is only one body that can rule on whether the Netherlands should help Greece and that is the Dutch Parliament.
Granting aid to Greece is useless. It harms the Dutch economy and Dutch citizens. On that point, Mr Barroso was actually right. After all, on Tuesday, he also said himself that, even if the Greek debt disappeared by magic, the problem would not be resolved.
The European summit really cannot reach any other conclusion. The only long-term solution to this problem is for the Greeks to reintroduce the drachma, which could be devalued on its own. That way, the other Member States would not have to pick up the tab.
President of the Commission. - Mr President, I would just like to answer two concrete questions that were put to me.
I will not enter into this ideological discussion against Europe in which, may I say, it is interesting to see the extreme right and extreme left united against the euro and against the European project. That is why I want once again to appeal to all the democratic forces in Europe, in this Parliament, in Greece, to unite in a consensus to do everything possible to ensure growth and prosperity in Europe.
The two concrete questions were about the financial tax and about our position on reverse qualified majority.
On the financial tax, I want to confirm that the proposal that the Commission will put forward, probably in October, will be on a financial transaction tax. We have made an impact assessment. We believe there are two possibilities: a financial transaction tax and a financial activities tax. We have decided to come forward now with a proposal on a financial transaction tax, one reason being precisely that there is no equivalent of VAT for financial transactions. So we will come forward with that proposal by October.
(Applause).
The second issue was raised by Mr Verhofstadt. I want to make it clear that the Commission supports Parliament on reverse qualified majority voting. We have been supporting your ambitious position. At the same time - and Olli Rehn will have the opportunity to address you later this afternoon - we will make a strong appeal to you and to the Council to see if it is possible to come to a final agreement. Because we also believe that, thanks to Parliament's positions, great progress has been achieved in terms of the package that is now up for consideration.
I want to congratulate you, the Parliament, those that have been working most on this matter, and also the Hungarian Presidency of the Council, as it has done some very important work as well. At the end, I want to say to all of you that, in terms of responsibility, the cost of not having an agreement on this matter will be extremely high, considering the current situation.
The Commission supports the Community approach. The Commission supports the greatest possible ambition, which is the line that I think that you are also defining.
These are the concrete answers to the concrete questions.
(DE) Mr President, President-in-Office of the Council, Mr Barroso, ladies and gentlemen, a lot has already been said with regard to Greece. I would just like to add two thoughts on this matter.
The first is that, despite all the concern and fear being felt by the people, we must not lose sight of the principles. The two principles that define Europe are solidarity - we stand by this - and a sense of individual responsibility - that the Greek people and all those who receive acts of solidarity also take responsibility themselves.
The second thought is that mention has been made of the big test for Europe and of the concern that the project could perhaps even fail and that old ghosts that we had thought we had eradicated could return to the European Union. I would like to turn all of this around and look at it in a positive light. We should not just talk about the problems, but also about the successes. For example, we should mention that some of the Baltic States have managed to overcome the crisis and that, with European support, Ireland will succeed in returning to the bond markets next year. This could also be a big opportunity to prove to the people that we are stronger together than we are alone.
In this context, it is quite difficult to deal with the second major issue for the Council meeting, namely that of migration. However, there is a nice link that connects the two issues, because in relation to the migration issue, in particular Schengen, we also see the same principle at work, namely that one of Europe's major successes is now being called into question as a result of national egotism. I am sure that we have all seen the figures indicating that 18 000 refugees have arrived in Italy. However, we all know that, for Italy, 18 000 refugees is hardly an excessive burden, because twice as many refugees have been received in the last year in Belgium alone. It was therefore not right of Italy to react in the way that it did. It was internal policymaking by Italy's minister of reforms, Umberto Bossi. On account of a few hundred people, France responded by reintroducing border controls, and that, too, was for domestic political reasons. In Denmark, too, the reasons were of an internal political nature.
I would therefore like clear signals to be sent out from the Council meeting. When the question of migration and Schengen is discussed, the Heads of State or Government of the European Union must respond with the clear message that we do not want national egotism, in particular in this area. Instead we want to defend the huge success that is a free Europe. Mr Barroso, you will certainly have Parliament's support in that.
(DE) Mr President, President-in-Office of the Council, President of the Commission, I would firstly like to say a few words on a subject that is close to my heart and that, of course, is Croatia. I hope that we will succeed in taking a decision to allow Croatia truly to be accepted into the European Union now. The Commission has done a good job here - Commissioner Füle, you yourself Mr Barroso and also the Hungarian Presidency in this regard. It would be a good and important signal to a problematic region like the Balkans if the country that has completed its task well were to be next in line. When I say 'completed its task' that does not mean that all of the problems are solved. We have just experienced some unacceptable situations in Split in connection with the Gay Parade. However, it is important for the government to stand up for fundamental freedoms and fundamental rights.
Allow me to add a few words with regard to Greece. Mr Barroso, you said that it will be difficult to explain it to citizens if we do not come up with a solution, for example in connection with the economic governance package. However, Mr Barroso, it will also be difficult to explain it to citizens if we only concentrate on austerity. You talked about growth and said that we need something to promote growth - but what exactly, Mr Barroso? You cannot believe that austerity alone will lead to growth if we do not at the same time offer alternatives. Mr Verhofstadt mentioned a few problems. It is not only left-leaning economists - in its economics section yesterday, for example, Le Monde, which is not a left-leaning newspaper, made it quite clear: austerity on the one hand - yes, we need certain restrictions - but we also need growth and investment.
When there is talk of privatisations, Mr Barroso, you know exactly how to force Greece quickly into a wave of privatisations now - just as Mr Bisky said, things are being sold off. However, we must give Greece time to privatise those things that it is sensible to do so at a point in time when it will receive an adequate amount of money for them.
Secondly, we have to say that we also need to invest some of the money. If you say that you want to release regional funds and resources from the Structural Funds then we need to move away from the obligation for cofinancing, because otherwise Greece will not be able to use them. These are all proposals that we are waiting for from the Commission, Mr Barroso. We are in favour of a frugal policy and of savings where these are necessary, and we are in favour of restrictions and restructuring measures. However, it will not work without growth.
At the end of the day, if we carry on as we are, we will not rescue Greece or our banks, nor will we save our taxpayers; we will instead end up in chaos.
Therefore, Mr Barroso - and this of course applies to the Council, too - in addition to the structural measures, we also need growth. Proposals for growth and employment are crucial for the future of Greece and also for that of Europe.
(The speaker agreed to take a blue-card question under Rule 149(8) of the Rules of Procedure)
(CS) Mr President, I would like to ask Mr Swoboda whether he agrees with the view that the crisis is being used in certain Member States as a tool for relieving citizens of their assets by stealth. Does he also see it in this way?
(DE) Mr President, in all of the countries that are experiencing a crisis, there have been genuine problems. There is absolutely no point in denying that. This situation can be abused from two different sides. It can be abused, as some credit rating agencies are doing, for example, by giving advice that drives countries to ruin. However, it can also be abused by making political statements to the effect that we do not need to change anything. If some of the demonstrators, in Greece for example or in other countries, believe that we do not need to change anything and that we can carry on as before, then they are wrong. We are therefore in favour of giving our full support to the measures proposed by Mr Papandreou's government. These measures are a step in the right direction. They must be supported, and that is something that some of the trade unionists in Greece also need to recognise - the only way to overcome this is if, at the same time, we pursue a policy of growth together. I wanted to make that absolutely clear. In other words, no abuse from either side. That is extremely important.
(DE) Mr President, following the confidence vote yesterday in Athens with the result that we are all aware of, the Bild newspaper in Germany printed the headline 'Greek leader has survived - Europe can breathe a sigh of relief'. I have to say that I was also pleased with the result of this vote, but I think it is far too early to breathe a sigh of relief.
This is because we now need to put the substantial austerity package successfully in place in the next week. That is the next big test. Even then, we will be a long way from being able to breathe a sigh of relief. Further steps and measures will still need to be taken before this crisis is overcome. I believe that what has been said here is right. The people in Greece need a light at the end of the tunnel. However, I would also like to make it quite clear that the people in the countries from which most of the aid is coming also need a light at the end of the tunnel. They have the feeling that they are giving and giving and giving and there is no end to it. In Greece the people have the feeling that they are saving and saving and saving and there is no end to it.
That is why a growth strategy is so important. That is why privatisations are crucial to break open and liberalise this encrusted economy. That is why it is right for us resolutely to promote and support the reduction of public debt in Greece. Democracy has to endorse this. What is happening with respect to Mr Samaras is totally irresponsible. However, it is right for us to give guarantees for investments, for example. It is also right for us to draw out unused EU funds, Mr Barroso, and make them available to Greece, because ultimately it will not only be Greece but the whole of Europe that will benefit from more growth.
If we look ahead slightly, one thing is also important: the Stability and Growth Pact must be strengthened. We must prevent future crises. This is where this reverse qualified majority comes in. No ordinary citizen will understand what that actually means. To put it plainly, either the Stability and Growth Pact has this strange technical element that I have just mentioned, and then the Stability and Growth Pact will have teeth, or else it does not. Then we will not be able to support this package. Reverse qualified majority voting in the preventive phase of the Stability and Growth Pact is absolutely essential as far as we are concerned.
Mr Barroso, I am extremely pleased to hear you explain once again that the Commission is of exactly the same opinion. I would like to see substantial support for this project from this House.
(DE) Mr President, thank you Mr Lambsdorff, I am of the opinion that Greece urgently needs political unity. However, that of course starts with the fact that the proposals put forward there must ultimately be fair. There will only be unity in the country if there is renewed trust in the political and economic elite there. For that to be possible, the proposals made need to bring about unity. However, the question that I would like to ask you is this: I would also like to see some consistency in your group. Here you are calling for Eurobonds, but in Germany you have declared Eurobonds to be a kind of blasphemy. It is from your group in the German parliament that we see the greatest opposition to common European ...
(The President cut off the speaker)
Mr Giegold, you cannot use the blue-card procedure if you are not going to ask a question. Therefore, Mr Graf Lambsdorff surely has nothing to answer.
(EL) Mr President, as a Greek, I should like to thank the European Commission, the Council and the European Parliament for all the support they have given Greece to date. In particular, I should like to thank everyone in the Commission who has been working so hard for 18 months now to resolve the Greek crisis.
We have talked about Europe a great deal in the European Parliament today. I should just like to make one patriotic comment in this multinational Chamber. We Greeks gave Europe its name and we made a decisive contribution to what we refer to as 'European civilisation' and 'European values'. What are we Greek politicians and the Greek people asking for? We are asking for your respect and your solidarity. What can we promise? That we shall work very hard to put the country which we brought to this point - this is, first and foremost, our problem and we are to blame - back on its feet.
Allow me to make three proposals: .....
(The President cut off the speaker)
Mr President, the presence of large numbers of alleged asylum seekers from Libya and Tunisia will be on the agenda. Tunisia is a country that has toppled its dictator, so what are these Tunisians fleeing from? Democracy? Perhaps we should expect to see Mr Ben Ali, a recently retired dictator, at the head of the queue.
Libya is a war zone. But people do not become asylum seekers simply because they live in a dangerous country. There must be something about that particular person that places that person in jeopardy. The argument seems to be about whether Italy or Malta should accept them for settlement because they are the first country they reached, or whether they should be accepted for settlement by other Member States. My answer is that neither should accept them for settlement and they should sooner or later be returned to North Africa.
If EU asylum rules really say that a mere claim to be an asylum seeker is enough to create an obligation to accept them, then the rules must be changed. Rules are man-made and can be unmade. If that means Member States, and indeed the EU itself, repudiating other international agreements, then so be it. Member States have been changed beyond recognition by migration. The time has come to stop the flow and encourage its reversal.
The accession of Croatia is also on the agenda. What steps will the EU take to ensure the referendum will be held fairly, with both sides being heard and equal amounts of money being spent? I suspect that a free and fair referendum in not on the cards. The country will be deluged with EU propaganda and those arguing against Croatia's accession will be phased out of the debate.
(HU) Mr President, the next European Council meeting will also be about trust. We have reached a historic moment. It is historic, because we will identify the challenges that the European Union has to face, and to which we now have to give nothing but responsible answers. These answers, however, are closely interconnected.
First, however, I would like to congratulate the Hungarian Presidency on its great work and express my thanks for it. In particular, I would like to thank Minister of State Enikő Győri, who was always present everywhere, for her work. She set a strict timetable that the Presidency as a whole managed to keep, while maintaining a Parliament-friendly attitude, for which I thank them again.
This half-year has been a real challenge, because it was not only a new task for the Hungarian Presidency, but the tasks themselves were new as well. Just think about the initiation and institutionalisation of the European semester, and the 'six-pack' of economic governance, created within the framework of the co-decision procedure, that will bring a fundamentally new economic approach.
There are great expectations towards the approaching Council meeting, and towards issues of the package that have yet to be resolved through compromise. At the same time, the Council and Parliament bear a huge responsibility over the agreement, because they have to decide whether they want to follow the bad practices that have lead to the weakening of the Stability and Growth Pact and indirectly to the crisis as well, or put an end to the policy of agreements made at Member State level and bad bargains, and finally give space to a new economic policy approach that will offer common European solutions, is built on commonly established rules, and will finally complete the economic policy aspect of integration, with a strong Europe in focus. Citizens, national parliaments and the markets all expect the European Union to shape the European economy uniformly, following commonly accepted rules, to ensure the stability of the common currency and to protect European citizens from the crisis efficiently.
(ES) Mr President, the Members of the European Parliament fully understand that the debate on the European Council which is set to be held on 23 and 24 June will continue to focus on the persistent crisis and the problems faced by the euro, and Greece. However, I should like to join those who have pointed out that the agenda does not end there. We also have a duty to discuss the question marks raised over elements that are central to the area of freedom, justice and security, specifically Schengen, which is probably the key asset for the free movement of persons.
We cannot allow the cry for democracy that has spread across North Africa to be met with anything other than a clear, categorical response. Moreover, this response cannot be a reform of the Schengen Treaty. On the contrary, it should be a strengthening of the Schengen Treaty. There are precedents clearly indicating that, faced with unexpected, abrupt migratory pressures, as was the case in the Canary Islands, in Spain, between 2004 and 2006, the response given cannot just be more, better Europe, but also a supportive contribution to the demand for better democracy in the neighbouring countries.
We know that Malta, Italy and France have been subjected to this pressure, but we have to be very clear that the Council must do its part by completing the asylum package, completing the immigration package, completing the reform of the Frontex Regulation and, not least, by updating the solidarity clause included in Article 80 of the Treaty on the Functioning of the European Union, which means updating Directive 2001/55/EC.
Lastly, I should also like to express my concern about the message that has been sent out, aimed at instituting a response mechanism that will enable re-establishment of the Union's internal borders in certain extraordinary circumstances. We must be extremely clear about what we are dealing with and what the European dimension will be, strictly in relation to the EU institutions, so that we will not find ourselves on a slippery, or indeed counterproductive, slope.
Mr President, after an era of openness, tolerance and enthusiasm for Europe, we have seen in recent years a deterioration of our unity and a division among Europeans, even in this House, on issues such as freedom of movement, immigration, national interest and, above all, money.
Unfortunately, this global economic crisis highlights the worst of our nationalist and populist views. The chaos of daily declarations on Greece by national politicians and stakeholders is only adding to the confusion and creating more speculation on the markets. The risk of contamination of every single Member State is a real one.
While Greece shares its burden of responsibility in its crisis, our European leaders share theirs as well. If a year ago the EU had shown a unified and total commitment to helping Greece, we would not now be jumping from one rescue plan to another.
We do not need more technical solutions. What we need is cohesion, determination and unity, because what we are playing is a psychological war and what the market is testing is Europe's unity, not the Greek austerity plan.
It is crucial to send an unequivocal message of support and encouragement that Europe is standing behind Greece.
In addition, we should lower the interest rate and show more flexibility in accessing EU funds. Besides, Greece must also be ready to take its fate in its hands. While reforms and austerity measures are necessary, we should also remember that this is not enough in the long term to recover. We must go back to the basics, encourage investment and promote growth.
I hope that tomorrow no European leader will default on solidarity, because Greece is just a page in the book which is Europe; so if we stand by Greece, we stand by Europe.
(IT) Mr President, ladies and gentlemen, on the subject of Greece I will say that one only needs to listen to what has been discussed to realise what stage European governance is at. In fact it is steering by sight, with no precise aims. We have not been told anything for which I would keep my fingers crossed if I were a Greek citizen - perhaps a Greek worker or a small Greek entrepreneur facing ruin.
As regards immigration, I have heard Italy criticised for not wanting to accept any refugees. A few hours ago, however, Mrs Malmström issued a public statement saying that when the tragedy of the Libyan exodus began everyone undertook to receive at least 800 refugees per country. In practice, nobody is receiving them, and she highlighted the positive case of Norway. They land in Lampedusa and a few in Malta, and we are the only ones taking them in. Italy has received them. Italy. People were talking about Minister Bossi, and there is also the Home Affairs Minister, Mr Maroni: both ministers are from this racist Lega Nord party, which has received the refugees. Unless there is proof to the contrary, that is the truth.
Lastly there is the Croatia chapter. It is very important for Croatia to join, but it is also important to remember that the Pope warned the Croats to beware of a bureaucratic, centralist structure.
(IT) Mr President, ladies and gentlemen, it is precisely the complexity and, if you like, the toughness of the agenda for the Council of 24 June that bring us up against the shortcomings of the instruments available to us.
What exactly is available to us? The European Union is. The European Union is a work in progress, an unfinished work, which we have so often failed to complete precisely because of our weakness and fear. The European Union is available to us, but the United States of Europe is not. That means that, when national governments are wavering due to internal issues, we do not have an instrument that we can activate in order to implement what might be a solution to our problems. To succeed in finally making the United States of Europe available to us will require leadership not only from the national governments but primarily from the European institutions.
I believe - President Barroso is not here any more - that his prudence won him his second election. I would very much like to vote for him for a third time, but this time for his courage. In other words, as he has been re-elected once for his prudence, I would like to re-elect him for a third term for his courage. Therefore, given the tough agenda to be tackled by the Council on 24 June, I expect the leadership shown by the Commission and the European institutions to persuade the national governments to put our ideals before whatever is in our interests.
I think that is the only feasible way forward. Otherwise, we will continue to hold debates in which we grumble about the fact that perhaps the French Government has taken an initiative about Schengen for internal reasons, or the Italian Government has refused to admit someone or other, or the Greek Government is still too weak to really be able to take responsibility for its own decisions. The main issue, however, lies elsewhere: unless the political nature of the European project is clarified, we will be incapable of dealing with our problems.
(EL) Mr President, may I start by adding my thanks to those expressed by Mrs Tzavela - and I wish to thank her for that - to the parliaments and people of Europe for the support which they have given and are continuing to give to my country.
As developments over the last few days have illustrated, Greece is determined to continue with and make a success of its efforts to restructure its finances and promote structural reform. However, if these efforts are to be crowned with success, two conditions need to be satisfied. The first condition is that we must be able to give the people not just austerity, but also positive prospects, prospects of growth, prospects of employment and prospects of new jobs. The second condition is that we need an environment of security and support from the European Union, an environment of political cohesion because, throughout the crisis and, in particular, over the last few weeks, we have seen an informal public dialogue between European capitals, the European Commission and the European Central Bank, with the credit rating agencies acting as a strange sort of referee, in connection with the much talked about involvement of the private sector in the new Greek bail-out.
This strange sort of refereeing does not do credit either to the European Union or to political union. We need to silence this cacophony, because it is only in an environment of political cohesion that we can hope for the right conditions that will allow the tremendous efforts being made by the Greek people to be crowned with success.
Mr President, the big question facing EU leaders tomorrow is whether they are up to the task of saving European achievements in the common currency and free-movement zone. 'More Europe' is not the answer to everything, but on key issues like these we do need strengthened ability for European decision-making. I welcome President Barroso's much tougher statement today than in our debate on Schengen and migration in May. He should then have read the riot act to Italy and France in the way that Manfred Weber of the PPE did earlier in this debate.
In an excellent article published in the Financial Times yesterday, Mario Monti deplored both the excessive deference to big Member States and the 'culture of politeness' in the Council, which meant that Member States refused to call each other to account for failings. I would rather more crudely call it: 'I will scratch your back if you scratch mine'. This was disastrous over the issue of Greece's fraudulent statistics. We need EU-level powers of decision and action on major issues, but we also need the honesty without which mutual trust is impossible.
(IT) Mr President, ladies and gentlemen, we have seen that no country can face the problem of immigration alone. It is essential to have a policy governing large migration movements that supports development cooperation and provides for multilateral and bilateral agreements with the migrants' countries of origin and of transit.
Unfortunately, the new European external action instruments have not been used in the spirit or with the vision of the Treaties, as Italy is now finding. The front-line Member States have in fact had to face the refugee crisis by means of unilateral initiatives, without being able to rely on European solidarity. I therefore call on the Commission to define the cases in which we can talk of a 'mass influx of displaced persons' under the terms of Directive 2001/55/EC on temporary protection, thereby setting precise, measurable criteria that can be regarded as permanent. Such clarification is important for promoting an effective common policy on migration and ensuring that the burden is shared.
(FR) Mr President, I too would like to offer my warm congratulations to Minister Győri, President-in-Office of the Council, on her Presidency. I would also like to welcome the Vice-President of the European Commission and make two remarks.
The first concerns Greece. I think there is a need to consolidate the financial situation and to devise measures to promote growth. With regard to financial consolidation, it is clear that dealing with the past while planning for the future is extremely difficult. I propose the creation of a kind of credit mediator, which could house Greece's bad debt in a suitable financial, or hive-off, structure. Since the political consensus we have reached is not to allow capital losses, why not split the Greek debt up and thus allow the Greek Government to manage the future and this mediator basically to sort out the past through restructuring?
As regards interest rates, a contribution is required from the banks, which made huge profits by purchasing debts at 16% and then doubled their capital when they dropped to 8%. I also propose an investigation into financial transactions involving sovereign debt, which the European Securities and Markets Authority could be entrusted with carrying out. Credit institutions have to a certain extent provided what we call, in French law, a form of unfair assistance to an over-indebted structure. They are therefore guilty of misconduct and have caused harm: they need to make amends for that.
On the subject of growth, we must support President Barroso's proposed EUR 1 billion plan, and we must deliver a proper development plan for Greece. I approve of the idea put forward by Mr Cohn-Bendit: why not focus on military expenditure, which accounts for 4% of GDP? Furthermore, if the European Union could arbitrate between Turkey and Cyprus, I believe we would save Greece 2% of its GDP.
Those are the kinds of measures which would help bring about a development plan for Greece.
(PT) Mr President, my expectations for the forthcoming Council are rather low, because division reigns in the European Union: instead of decision there is hesitation, and instead of solidarity there is selfishness. That is how Europe is going.
Let us look at the case of Greece. I am not going to talk about my own country, Portugal, because the new government has only just come to power. All I can do, therefore, is to wish it every success for the sakes both of the Portuguese and of Europe. Let us talk about Greece, then. Greece is not just any country. It has been a full Member of the European Union for decades, and it belongs to the Euro Group. It is important to remember that Greece was the cradle of democracy. These facts should be enough for Greece to be treated with greater respect by the European Union. The Greeks are responsible for the terrible situation that they are in, but so are the European institutions.
Mr Papandreou, the Prime Minister, has done everything in his power to get out of this difficult situation. With enormous courage and dignity he has adopted the austerity measures, whether they are feasible or unfeasible. What is happening to Greece may one day apply to Ireland or Portugal, to Spain or Belgium, or to Italy or France. I have a question for the European institutions: how can countries in difficulties bear the scandalous interest rates imposed on them and at the same time reduce their budget deficit and public debt and promote economic growth and create jobs? Do you not think that with that kind of treatment these countries run the risk of dying not from the disease but from the cure?
That is not the right path. What is needed is a concerted plan to defend the single currency, to fight off speculation on sovereign debts and to denounce the rating agencies, which are primarily to blame for the crisis we are undergoing.
(FR) Mr President, the first precaution to be taken if we want to prevent a large-scale blaze is to stop playing with fire. I agree with President Barroso when he states that the Greek Government must do everything it can to put its house in order so that the European Union can, in turn, take action. In other words, Greece must regain its credibility.
Does the same call for responsible behaviour not deserve to be addressed to all the governments in the EU? Are all the political leaders aware of the impact of the statements they have made about Greece over the last 18 months? The time has come for the European Council to put a stop, tomorrow, to the discord among its members.
Four things are needed in order to prevent the Greek crisis from having a much-feared domino effect across the entire euro area: firstly, a united Greece with an economic and budgetary recovery plan; secondly, a European Union and a Euro Group which are united by the same objective; thirdly, a little more time than initially planned, particularly for privatisations; and fourthly, solidarity which is properly understood and which comprises not only new loans, but also, and above all, technical assistance from its partners, and in particular from the Commission.
(PT) Mr President, first of all I must say that I am expecting some highly responsible decision making from this European Council, particularly in view of the economic climate we have been experiencing in recent weeks. It must be more responsible than the last Council, which tried to put a problem off for three months merely because of electoral timetables. What I expect from this responsible decision making is essentially for people to realise that economic and financial issues are crucial and decisive for Europe, but that they are instrumental for Europe's primary purpose, which is to keep the peace.
If we take an approach to problems that only leads to the Member States beginning to mistrust each other, to sowing mistrust between the various states, to creating and exacerbating differences and rivalries between southern and northern states and between central and peripheral states, the end result will be the decline of the European Union.
I believe that what is at stake in this European Council, regardless of the technical solutions or political disagreements, is knowing whether or not we want the European project to continue to be a valid blueprint for a strategy for peace in Europe. I believe that is what is at stake.
What I notice in the speeches of many leaders, whether they are in countries in difficulties or countries that pay out and are net contributors, is an irresponsible discourse that often even appeals to certain extremely negative features of their nationalities. For that reason, and that reason alone, I appeal to the sense of responsibility of European government leaders to come up with solutions that enable Europe to find a way out and to resolve the situation.
(IT) Mr President, ladies and gentlemen, mutual fear and mistrust - as Mr Mauro was saying just now - are guiding the decisions made by European governments on the crisis.
Europe looks to me like a football team that is losing 2-0 whose players think they can recover by not passing the ball any more and trying to score alone. No match can be won by playing alone, however. Not even Maradona or Pelé could win the match of this crisis by themselves. The Greek crisis could have been controlled in its early stages. Instead, we pressed on and have now reached a very tricky point, which must be tackled by leaving damaging jealousies and failed economic recipes behind once and for all.
We should tell the truth and admit that many of today's heads of government are proving to be second-rate leaders. They cannot understand that the crisis was certainly not caused by Greece or even by the sovereign debt situation, but by the financial markets, which until the other day were unregulated. Now the governments are again offering us the usual poisoned bait: let us sort out our public accounts and then we will see who is left alive. Nobody will be left alive, however, and above all the vital part of European society will not be left alive. Instead, we need to aim for growth by aiming and focusing resources on research, training and the major challenges, and starting a virtuous circle.
Lastly, we should speak plainly about immigration. Schengen should not be touched; at most it can be strengthened, but it should not be touched because it is an inalienable achievement that keeps the European Union standing. Migrant flows must be governed from Brussels in a way that rewards inclusion, solidarity and security.
(RO) Mr President, the Council will bring the Hungarian Presidency to an end. The efforts of this Presidency should be commended for completing important dossiers, including some extremely controversial ones.
This is a very important meeting because it will be seen whether the European semester is going to be implemented. The recommendations must be applied by Member States to prevent stability being jeopardised. Now is the time when Member States need to prove their responsible commitment to abiding by the new mechanism.
Stability or convergence programmes and domestic reform programmes are needed, but are not enough. Agreement must be reached on the meaning of economic governance. Parliament has achieved a compromise with great effort, which I hope will be supported by the vote tomorrow. It is the Council's turn to adopt this package of paramount importance to the Union.
The Schengen area has been a major talking point recently. The evaluation mechanism obviously needs to be revamped. Reintroducing borders unilaterally is not a solution. If a Member State is unable to meet its external border responsibilities, support measures and the involvement of Frontex are required.
If the situation is not resolved, the Council, at the Commission's suggestion, can decide by qualified majority to reintroduce border controls for a limited period. I believe that introducing borders unilaterally, as is happening at the moment, is not a solution.
Approval of the Presidency's report on the means for promoting Roma inclusion in the European Union and of the conclusions concerning the launch of the EU Strategy for the Danube Region may mark important steps in the implementation of these vital policies for the European Union.
Mr President, the weakness of the Stability Pact has been one factor in this deepening economic crisis, which has grown into a credibility crisis.
Nobody is blameless in this respect. We have now reached an emergency situation where solidarity and responsibility are all that count, but solidarity does not just mean all for one. In exactly the same way it means one for all. Every Member State has to take responsibility for the ownership of our Union and start acting for the common good of Europe.
We do need more Europe, and more Europe means more discipline, including concrete measures against those who continue to violate the rules.
To restore the euro zone's credibility, the Commission's role has to be to become both stronger and more independent in exercising economic governance and conducting surveillance. The Commission needs a mandate to assess the economic situation in the Member States, so it can issue recommendations and warnings in time.
But the crucial issue will be the political will and ability to apply fines. Their application should become a rule, not an object of political bargaining. The role of the Council should be duly limited, in procedures that lead to potential sanctions. The EU's credibility can be restored by improving the quality of statistics, excluding in the future any manipulation and falsifying of fiscal data.
My country, Estonia, faced a deep economic crisis three years ago. However, we acted, balanced the budget and entered the euro zone. Latvia acted too and is clearly back on track.
All for one and one for all. We all have to act in reforming our societies. Cutting expenses hurts, but remains the only way back to growth and stability.
Mr President, we have heard a lot today about giving and giving and giving and cutting and cutting and cutting. I want to add another dimension to the mix, and that is 'taking and taking and taking'. I am referring in particular to the interest rate being charged by the ECB to my own country, Ireland. We are struggling manfully to reach our targets in relation to the bail-out. But this is not helping us.
Thankfully, the EP and the Commission see that we are being unjustly and unfairly treated. Charging an interest rate like the one we are being charged is akin to tying a millstone around the neck of a drowning man while you are sending out the lifeboat to save him.
I would ask, particularly tomorrow, for the Council to reduce the interest rate on Ireland. If it does so, we will return to growth, we will meet our commitments and we will be a great nation, part of Europe once again.
(HU) Mr President, the European Council will hopefully endorse the three successful objectives of the Hungarian Presidency: the Danube strategy, the Roma strategy and the conclusion of accession negotiations with Croatia. The key objective, however, would be the adoption of the 'six-pack,' the legislative package on economic governance. Hungarian experts and diplomats deserve the highest praise for their great work, because they managed to reduce the number of issues between the Council and the European Parliament to only a few. In order to break the deadlock of the negotiations, the Hungarian Government needs to achieve compromises at the highest possible level. Whether the government of Viktor Orbán has enough political capital to do so, however, is still in question. Is Mr Matolcsy, who had openly and harshly attacked the European semester before, able to argue credibly in favour of strengthening economic governance? I hope that we can still reach a breakthrough in the Council. Europe needs the introduction of economic governance as soon as possible.
(PT) Mr President, what the serious economic and social situation affecting several Member States of the Union deserves from this forthcoming June European Council is very careful consideration, deep reflection on its causes, and acceptance of responsibility for the increasingly neoliberal Union policies, such as privatisations and the devaluing of labour, which are causing more social inequality, greater economic divergence, and more unemployment, poverty and social exclusion. The Council members are indifferent to the struggle of workers and ordinary people and, unfortunately, what they are proposing is to make permanent the neoliberal policies that have already led to serious crises in Greece and Ireland and are threatening Portugal and other Member States.
In the end, what they are trying to do is to make it easier to gain more profit from capital and from greater financial speculation, and always at the expense of the same groups as ever: workers, micro-, small and medium-sized enterprises, farmers and people affected by these investment cuts and austerity policies.
(DE) Mr President, the EU's current migration policy has failed. An example of this is the Commission's plans for so-called mobility partnerships in order to give the mass influx of people from North Africa a semblance of legality. Mrs Malmström has declared many times that Europe is allegedly dependent on immigration from North Africa. However, the fact that many Member States are having to deal with high levels of unemployment, particularly among young people, is deliberately ignored. In Libya, the population has doubled in the last 20 years. Thus, if the gates to North Africa were opened, the pressure on the European labour market would increase further. Therefore, we do not need more immigration from North Africa, but rather a stop to immigration altogether. Our citizens do not want mobility partnerships in this regard; instead they want readmission partnerships. Our fellow citizens do not want open borders, but rather the reintroduction of controls and a strengthening of Frontex. This also ought to be considered at the forthcoming Council meeting when 'progress' in immigration policy is discussed.
(PL) Mr President, we have spent most of our time discussing the crisis in Greece, and quite rightly so, for it is an enormous problem. Yet during yesterday's debate, Mr Barroso also asked us for our support on the Schengen issue. The fact that Mr Barroso has asked us in Parliament for our support means that he must be anticipating a very difficult situation, and difficult talks with the heads of the various governments. I would like to say that the Schengen area, and the freedom it brings to travel around Europe, was a symbol of freedom and of the European Union, and one of the chief assets and greatest merits of the European Union, for me personally, as a Pole, and for all Polish people. We cannot allow this freedom to be limited, or for the Schengen area to disintegrate, for it is precisely decisions and policies of this kind that determine how the EU is perceived. Therefore I would call not only for the Schengen system to be defended, but also for Romania and Bulgaria to be included, or rather involved in this system as soon as possible.
(PL) Mr President, it has given me great satisfaction during today's debate to see the two camps which have emerged in respect of the reasons behind this state of affairs and the recommendations; the neo-liberals on one side, and the left-wing Members on the other. It is apparent that after so many months of debates on the situation in Europe, we have come to the conclusion firstly that there is a very high level of threat, and secondly that cooperation is necessary. In connection with this, I was happy to hear Mr Barroso say today that a proposal will be submitted regarding a tax on financial transactions. I am pleased that this is the case. It is a shame that we are not already working with a final draft, but the fact that a draft exists is very much to be welcomed. If I may, I should like to emphasise one more matter: for the time being we are focusing on the euro area, but we also have a 'non-euro area' in the European Union, and we should ensure that this does not experience problems either.
(MT) Mr President, on the immigration issue, we expect three things tomorrow. Firstly, that the Schengen Area is defended because it represents freedom for our citizens and constitutes one of the most visible elements for European Union citizens. Secondly, we expect shared responsibility on the external borders too, not just on the internal ones. This will require a stronger Frontex Agency, as well as increased solidarity and the parcelling out of responsibilities in a fair and just manner. It will also necessitate greater cooperation with the Southern Mediterranean countries that have undergone revolutions. Above all, what we need most of all tomorrow is true political will. If this is lacking then we will never practise what we preach.
Vice-President of the Commission. - Mr President, today's lively and animated debate is clear proof that the agenda of the European Council is highly relevant and critically important for the future of Europe.
Greece was very much present in most of our interventions. We know that the situation in Greece is very difficult and that there are no easy solutions. I agree with all of you who said that it is very important to demonstrate to the Greek people that it is not only about cuts and austerity, but that there is also light at the end of the tunnel and that we can actually help Greece to get back onto the path of growth.
Austerity must therefore be accompanied by pro-growth policies and measures. I am absolutely sure that the European Union and the Commission can do that. We can help Greece to increase administrative capacity. We can help Greece to absorb structural funds better and put them in strategic pro-growth sectors, and we can help the Greek authorities to improve the quality of their tax collection.
We know how to help countries improve their educational systems. I think we can all do it now, and the Commission is ready to proceed in that way. We are prepared to put together technical assistance programmes which will accompany the difficult austerity measures the Greek authorities have to go through. By this, we would like to show clearly that Europe cares; Europe is solidarity and Europe can help if the country is in such distress.
However, the same message needs to come from the Greek political establishment. We can do our best, but what we need from the Greek authorities is a clear show of unity, and a clear show of resolve to tackle the difficult issues in that country. This would be my appeal and the appeal of the Commission to the Greek political representatives: cooperate, show us unity, show us a united approach to the very difficult issues. The time is right and this would be a highly responsible gesture.
Not many of you touched upon the very important element of the conclusion of the European semester. However, I will mention it here because we need the help of the members of the European Parliament to go back to their constituencies and explain that the European semester is over and national semesters are starting. I think we know what to do; we have country-specific recommendations which are very fair, very honest and very detailed for each Member State, but now we need the cooperation of the national authorities and of the national governments to actually deliver and to carry out the reforms in the Member States. Only by this will we change the quality and competitiveness of the European economy for the better and put the European economy on new wheels.
I would like to confirm once again that a financial transaction tax will be proposed by the European Commission. We needed to carry out a very thorough impact assessment and that is about to be concluded. This will be one of our proposals, and one of our inputs into the global debate on these very important issues. Again, Europe will provide leadership on this issue and we hope that our global partners will follow.
Several of you referred to the Schengen area and to the importance of having high quality immigration policies in place. I would like to assure you that we are absolutely aware of the fact that freedom and the rights of persons to free movement within Europe is one of the most important achievements, and we should treasure it. The Commission will act as the guardian of the treaties and would be ready to act if the basic foundations of these projects are called into question.
After recent developments, we also have to acknowledge that we need a complex solution for all aspects of migration and that we need to consolidate trust in the system. Therefore, the Commission is convinced that only a coordinated and Community-based process is adequate as opposed to unilateral initiatives by Member States to re-introduce internal border controls.
We also need a common European Asylum System that is more efficient and more protective. We will do our utmost to ensure that the system is up and running by 2012. This is the Commission's approach and I hope that it will be supported by the European Parliament and by the Member States.
Please allow me a few short words on economic governance and the 'six pack'. You have already heard the position of the Commission President and you will have a chance to discuss this issue in greater detail with my fellow Commissioner, Olli Rehn. I would underline only one element and that is the importance of having an agreement sooner rather than later, because time is pressing and we need our new tools in order to govern European economies in better and more reliable ways in the future.
A concluding remark on Croatia. I think that it is time and it is appropriate to congratulate Croatia, because it is approaching a historical moment and I believe that this should give a very positive signal, not only for all Croatians, but for all the peoples of the western Balkans.
I would also like to congratulate the European Parliament and its rapporteur, Mr Swoboda, and also the Hungarian Presidency, which did an excellent job of pushing this so far forward, enabling us to have these very good results at this time.
The last word of thanks goes to Ms Enikő Győri. She said many times that she wanted to lead a parliament-friendly Presidency. I think she has proved it with her frequent presence in this House. I would also like to thank her for her excellent cooperation with the Commission.
President-in-Office of the Council. - (HU) Mr President, Commissioner, ladies and gentlemen, let me use my mother tongue this last time that I participate in the plenary session. First of all, I would like to thank you all for recognising our work, as we could hear many MEPs from various groups conclude that the Hungarian Presidency did a good job. I personally believe that it is indeed worth leading a Parliament-friendly Presidency in the European Union.
President Barroso alluded to the 'six-pack,' and Vice-President Šefčovič mentioned the negotiations with Croatia and the different dossiers. The existence of the co-decision procedure in the European Union gives the Council and the Presidency the opportunity to build personal relations with a large number of Members, and to raise mutual awareness within the institutions of each other's problems, which I believe is a great opportunity for us all.
Thank you for organising this debate today. I believe that we agree on the fundamental principles and basic values, of which much has been said today, and even European integration philosophies have been discussed, and I have to say that most of the Members' speeches reflected this agreement between us. We also agree that the European Council has to tackle extremely difficult issues today. I would be more careful when using the word 'historical', because I think we depreciate the concept if we use it too often.
I strongly agree that fear and mistrust are bad counsellors, and EU leaders should not be led by these emotions during the meetings tomorrow and the day after tomorrow. It is my credo, and that of the Hungarian Presidency as well, that we have to base all our steps on trust - and I would even say mutual trust -, on taking responsibility and on solidarity, just like you have urged us. Whether it be about economic policy, Schengen reforms, asylum or enlargement, this is what we must build on. The solution - as proposed by the great majority - is more Europe, a stronger Europe; the Hungarian Presidency has been working for the last six months with this in mind. It is indeed our firm belief that deeper integration is the solution to our common problems.
Finally, I would like to report on the issues which were given to the Hungarian Presidency as homework by the previous European Councils, and more specifically: what results and achievements will be presented at the summit starting tomorrow, because, after all, we had to make a deal about specific dossiers with you and we had to reach agreement on other issues as well.
Let me start with economic issues. We have already talked about the European semester, and I would like to thank Vice-President Šefčovič, because it is really worth informing the public about what the semester means. It is about providing the transparency needed to know how Member States manage themselves, so that we may send them warning signals in time. I welcome the fact that the European Parliament followed this practice with close attention; in this European semester we encourage the Member States to maintain stricter budgetary management, and, at the same time, we lay down the basis for the practice of seeking growth in hard work and creativity.
As far as the 'six-pack' is concerned, there will be an in-depth debate on it soon in this House. Let me give you two reasons why I would prefer the adoption of the current agreement. Firstly, because this package is good. It is better than the initial Council proposal, and because Parliament was given concessions by the Council on every single issue on its agenda. We have even achieved concessions on reverse qualified majority voting. So, I have to disagree with Mr Lambsdorff's opinion that the whole package has only one tooth, namely reverse QMV. The advantage of this package is indeed that it builds several checks and balances into the system, through which crises like the one of 2008 can be avoided in the future.
As far as free movement of persons is concerned, let me tell you that at the Justice and Home Affairs Council on 9 June the Hungarian Presidency unanimously adopted a conclusion stating that free movement has to be preserved, that we need to revise the measures already available to us, and only after we have exhausted them and only if new problems actually arise, requiring the adjustment of our current acquis, can we take extraordinary measures in extraordinary situations, and that the modalities should only be elaborated once there is a concrete legislative proposal at hand, which, as far as I know, will happen this autumn.
I have just received news that parallel to this plenary session the Council agreed on the only open question regarding Frontex, so the negotiations on the strengthening of Frontex have been concluded with success. I thank Parliament for their cooperation.
The other homework given by the European Council was to increase the lending capacity of the European Investment Bank, and in this regard we were able to come to an agreement with this Parliament, which is another success we achieved, and I believe this was an important step towards the reconciliation of the situation in the countries of North Africa.
As a quick side note, I must respond to the words of Mr Tabajdi. I must reject his remarks concerning the members of the Hungarian Government, which I think are based on domestic political motivations. First, I would like to ask you to inquire from your colleagues in the Parliament's Committee on Economic and Monetary Affairs about the work of Minister for National Economy György Matolcsy, because the atmosphere in the hearing yesterday was slightly different from what you have talked about here today. I would also recommend that you read the responses of the Member States to the Commission's proposals concerning the European semester. Everyone is free to react and criticise the content, because everything works out through debates and interchanges of opinions in the European Union, and it is true that many Member States have criticised the content already. Second, I would like to point out to you one of the positive traits of the Hungarian Presidency, the key to our success in reaching agreements with European institutions on so many issues, namely respect for the Treaties and for the competence of the institutions. We submit the 'six-pack' to the Council in the knowledge that the Hungarian Presidency has done everything it could to come to an agreement, as praised by President Barroso and by your colleagues in this House in committee meetings. Therefore, we now submit the package to the European Council, whose President's name is Herman Van Rompuy, and who will decide on a course of action.
Last but not least, I would like to talk about the accession of Croatia. As I said at the beginning, I am careful with the use of the word 'historical'. However, in the case of Croatia I think we have indeed come to a historical moment, because we are sending a very important message to the Western Balkans, namely that they have a future in the European Union. I truly hope that the heads of EU Member States and governments will take the political decision tomorrow and the day after tomorrow about the accession of Croatia, and that the negotiations can be concluded in the final hours of the Hungarian Presidency, on 30 June at the latest. The European Commission worked around the clock to be able to issue a positive report on 10 June. I can assure you that both the Croatians and the Hungarian Presidency have been working day and night to make this happen. We have had Council working group meetings every day to enable us to complete the work.
Finally, I would like to thank not only this House - which I have done already - but also our partners in the trio, Spain and Belgium, for their excellent cooperation and for the fact that we were able to complete the 18-month trio programme, and may I wish Poland all the best and a Parliament-friendly Presidency.
The debate is closed.
Written Statements (Rule 149)
The forthcoming European Council is of particular importance because the two great facets of European integration will be at the heart of the debates. The first is economic integration in the shape of the economic governance package, which should make it possible to find the best solutions for getting out of the economic and financial crisis, as well as concrete measures for the countries in especially difficult economic situations; to this end the Council should send out a clear message of solidarity and responsibility. Secondly, this period of troubles and great migratory pressures that we are experiencing cannot serve as an excuse for weakening the great success of Schengen, a synonym for freedom of movement. We cannot do a U-turn on this success, but instead we must protect, strengthen and develop it. I hope this Council sends out a strong, clear message to this effect, emphasising that the Member States need to respect and implement the Schengen rules properly and effectively. It must draw attention to the need to improve solidarity and the sharing of responsibilities among Member States, and to increase the powers and resources of Frontex. It must also stress the need to set up a real evaluation mechanism for Schengen that will check compliance with the rules and border controls, identify problems, help solve them and, as a last resort, penalise Member States if they persist in not complying.
The dramatic effects of the so-called austerity measures are highly visible. As many people warned a year ago, the International Monetary Fund-European Union (IMF-EU) programme for Greece has not only caused economic disaster and social devastation, but it has proved incapable of fulfilling the very objectives that allegedly justified it: the deficit reduction targets have not been met, the country's public debt must be around 170% at the moment and the interest rates that the markets require on the public debt have soared. Nonetheless, the European Council is preparing a fresh assault. In addition to the identically tailored IMF-EU programmes that they want to implement in Ireland and now Portugal, they are preparing to reinforce the attack on Greece, squeezing its people even further.
These are the latest steps in this process of interference and extortion, which is openly colonial in complexion. They intend to use economic governance to institutionalise and make permanent the interventionist policies and measures associated with current, ongoing examples of IMF-EU meddling. They want 'cross-compliance' to become permanent, as well as external control over national accounts and policies, which are closely supervised by the major EU powers. Infringement (or even a mere threat of infringement) of their dictates would result in heavy penalties. These are unacceptable developments that show how retrograde, reactionary and anti-democratic this European Union really is.
We are at a crucial moment, when Europe's economic future is being decided in the shape of the economic governance package. Furthermore, in several days' time the EU will decide on the next tranche of economic aid for Greece. In my opinion, if we are to exit the crisis then we need greater economic integration within Europe, not additional sanctions or restrictions. Today's European Union comprises both the euro area and the remaining countries, and while the euro area itself admittedly shares one currency, it is also made up of 17 bond markets and 17 governments' development strategies.
My political group, the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, is therefore in favour of adopting positive solutions, such as closer economic integration. We also believe that the burden should fall on those who are responsible for the economic crisis, hence the idea of a tax on financial transactions, and not those who are its victims, for example the citizens of Greece.
The current European Council meeting is also the last during the Hungarian Presidency of the Council, which has not earned the praise that should be due to it, since a number of concrete projects on the EU's agenda upon which the Hungarians have worked, including those concerning economic governance, have been overshadowed by political issues, such as the media law or the Hungarian constitution. I hope that Poland, which is next in line to take over the presidency, will not follow the example of our neighbours, and that the election campaign for the Sejm will not overshadow its successes.
I am wondering what the outcome of this Council will be. It is supposed to be an opportunity to debate the progress made in the application of asylum and immigration policies, and the consequences of the Arab revolutions, at Europe's borders. If we have chosen to seize this opportunity in order to strengthen external border checks, then it should be said straight away that we have picked the wrong target again. It is not enough simply to pursue a repressive policy which we know is ineffective and causes great human suffering. Let us remember that there are people in need of protection at Europe's doors, doors which remain closed to them under the false pretexts of cost and abuse. Following the recent World Refugee Day, let us insist, above all, on our responsibilities as Europeans, responsibilities which the Member States are, wrongly, afraid to shoulder. Otherwise the 2012 deadline, to which those same Member States have committed themselves, may well be missed.
in writing. - We are preparing for a busy European Council meeting which will, in my opinion, be even of historic importance. The Hungarian Presidency has some important success stories under its belt: the Danube strategy and the adoption of the Roma strategy. However, I do hope that after the good quality work they have done on a professional level, they will have enough political weight and agility to reach important goals in other areas, such as the Croatian accession, migration and the very pressing issue of economic governance. They have to work hard to achieve an understanding between 27 Member States, to reflect Europe's unity and willingness to overcome the crisis and preserve the essence of European integration. I am impressed that my country's first EU Presidency happens to be during such a challenging period and I hope that the European Council this week will live up to the expectations.
in writing. - (DE) Whereas the immigration world champion Canada attracts more highly qualified migrants than any other region of the world - in which regard, those who are not able to make a living are also quick to leave again - Europe almost pursues a policy of 'compassionate migration for the unqualified'. The fact is that the majority of Africans who come to Europe are not refugees, they are economic migrants. This human horse trading under the false heading of 'refugees' as well as the humanitarian call for asylum is causing irreparable damage to the asylum system.
A European asylum policy is doomed to failure on account of the undesirable side effects of previous proposals: the Dublin Regulation was intended to prevent asylum tourism. Now, countries with easily accessible external borders are swamped, but the majority of asylum seekers nevertheless are landing in the countries with the most generous social security systems. The fact that granting asylum seekers equality with the national population in terms of access to the labour market and social security has boosted economic migration was only to be expected.
The increased rights of illegal immigrants make deportation almost impossible. A uniform asylum law would only be desirable if it was based on the most stringent national asylum law, like that of Denmark for example, and if there were consequences for contraventions of the law, like the tourist visa for illegal immigrants.
A European asylum system based on the central principles of humanitarianism and muddling through is to be firmly rejected. There must finally be a clear differentiation between refugees with a right to asylum and economic migrants. Moreover, Frontex and readmission agreements must be developed further and illegal immigrants must consistently be deported.
In view of the European Council meeting on 23-24 June, I would like to raise the issue of Croatia's accession. I would first of all like to say how pleased I am that my position, supported by an amendment to the resolution on the 2010 progress report for Croatia, tabled along with my colleague Bernd Posselt, is in the process of becoming a reality. This is why I welcome the agreement reached within the General Affairs Council on concluding negotiations with Croatia by the end of this month. I hope that the European Council will formalise this matter. After six years of negotiations, the time has come for recognition to be given to Croatia's efforts in meeting the accession criteria. I hope that in 2013 we can welcome Croatia as the 28th Member State. The Council's decision will send an extremely strong signal to the Western Balkans as a whole, encouraging the governments in this region to continue their reforms. This is a long process which requires sacrifices to be made. However, the integration efforts are rewarded in the end. At the same time, I welcome the positive attitude shown by the Croatian authorities to the use of the monitoring mechanism up until the actual time of accession as an additional incentive. However, there should be no option for extending its use after this date.
The Schengen area will be one of the issues discussed at the Council's forthcoming meeting. In this context, I would like to draw the House's attention to the ever-increasing number of people talking about the reintroduction of border checks. Denmark was planning to take a decision to this effect. The reasons given, namely the fight against cross-border crime and the increase in illegal immigration, are very serious problems, but they cannot be solved by closing the borders. This course of action runs counter to EU regulations on the free movement of goods and services. It will also result in a rise in xenophobia and a growth in the influence of parties proclaiming populist and nationalist slogans.
What we need most of all is joint and more effective solutions for protecting the EU's external borders and uniform standards for all Member States as far as immigration policy is concerned. In this context, I would call on the European Commission either to uphold its resolute opposition to a reintroduction of border checks or to establish joint, uniform and reasonable rules, criteria and mechanisms for a possible reintroduction.
in writing. - (RO) First of all, I share the sentiments of my fellow Members maintaining that we should show solidarity with Greece. The European Union must take a firm, united stance on this decision.
Secondly, the Schengen area is one of the EU's biggest achievements, the principles of which must be observed and defended. In this context, I think that restoring border controls within the Schengen area is not acceptable, nor is the introduction of additional criteria for Member States which would like to join the Schengen area and fulfil the specific technical criteria.
Thirdly, I welcome the European Council's adoption of the EU Strategy for the Danube Region. There is a long history of cooperation in the Danube region. One of the first European institutions, the European Danube Commission, was founded in 1856, with its headquarters in Galaţi, in Romania, its aim being to ensure freedom of navigation on the Danube. I call on the relevant Member States to give priority to the implementation of this strategy, thereby ensuring economic and social development for more than 120 million citizens living in this macro-region.
Finally, I call on the European Council and Member States to remove the current barriers preventing the free movement of Romanian and Bulgarian workers. Lifting these barriers means respect for the EU's fundamental principles such as the free movement of persons and solidarity.
in writing. - (DE) The European Council has a few things planned for the agenda of its meeting. With regard to the Greek crisis, it is finally to be made clear that the European Union does not just stand for 'give' or 'take' but that it works on the principle of 'give and take'. However, that also means that if a country receives help, this country must also follow the measures that are put in place for this purpose. The improvement of the Stability and Growth Pact is very much to be welcomed, simply to prevent any further financial disasters being experienced by a Member State. With regard to the planned accession of Croatia, the fact that Croatia fulfils the accession criteria is something to be welcomed, but it nevertheless has to be asked how the funding of approximately EUR 500 million to which Croatia is entitled is actually to be financed.